Action to reform a contract and to restrain the maintenance of curb openings in cul-de-sacs situated in defendant’s garden apartment house development, the openings permitting access to garage driveways. Judgment in favor of plaintiffs reversed on the law and the facts, with costs, and judgment directed for defendant on the merits, with costs. The evidence is insufficient to establish a case for reformation. The written instrument is complete and clear on its face. It is silent as to any obligation to construct cul-de-sacs or any particular form of them. There was no basis for resort to extraneous evidence to aid in interpretation of a term or covenant not set forth in the written instrument. The evidence fails to establish the cause of action alleged in the complaint or any cause of action. Holán, P. J., Carswell, Adel, Wenzel and Schmidt, JJ., concur.